Exhibit 10.1

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of February 8,2006, by and among
AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation and successor by merger
to ATD Mergersub, Inc. (“American Tire”), THE SPEED MERCHANT, INC., a California
corporation (“Speed Merchant”), T.O. HAAS HOLDING CO., INC., a Nebraska
corporation (“Haas Holding”), T.O. HAAS TIRE COMPANY, INC., a Nebraska
corporation (“Haas Tire”), TEXAS MARKET TIRE HOLDINGS I, INC., a Texas
corporation (“Texas Holdings”), TEXAS MARKET TIRE, INC., a Texas corporation
d/b/a BIG STATE TIRE SUPPLY (“Big State”), TARGET TIRE, INC., a North Carolina
corporation (“Target”), WHOLESALE TIRE DISTRIBUTORS, INC., a Utah corporation
(“WTD Utah”), WHOLESALE TIRE DISTRIBUTORS OF WYOMING, INC., a Wyoming
corporation (“WTD Wyoming”), WHOLESALE TIRE DISTRIBUTORS OF IDAHO, INC., an
Idaho corporation (“WTD Idaho”) and FARM TIRE & SUPPLY CO., INC., a Utah
corporation (“Farm Tire”; American Tire, Speed Merchant, Haas Holding, Haas
Tire, Texas Holdings, Big State, Target, WTD Utah, WTD Wyoming, WTD Idaho and
Farm Tire are collectively referred to herein as “Borrowers” and each
individually as a “Borrower”); the Lenders party to this Amendment (the
“Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION and GENERAL ELECTRIC CAPITAL
CORPORATION, in their capacity as Co-Syndication Agents (collectively the
“Co-Syndication Agents”); THE CIT GROUP/BUSINESS CREDIT, INC., in its capacity
as Documentation Agent (the “Documentation Agent”); and BANK OF AMERICA, N.A.,
in its capacity as administrative and collateral agent for the Lenders (the
“Administrative Agent”).

Recitals:

Administrative Agent, Co-Syndication Agents, Documentation Agent, Lenders and
Borrowers are parties to that certain Fourth Amended and Restated Loan and
Security Agreement dated as of March 31, 2005, as amended by that certain First
Amendment to Fourth Amended and Restated Loan and Security Agreement dated as of
October 3, 2005, and as supplemented by that certain Joinder Agreement and
Supplement to Loan Agreement dated as of September 25,2005 and effective as of
November 3, 2005, and as amended by that certain Second Amendment to Fourth
Amended and Restated Loan and Security Agreement dated as of December 30,2005
(as amended, the “Loan Agreement”), pursuant to which Lenders have made certain
revolving credit loans to Borrowers.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1) Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.



--------------------------------------------------------------------------------

2) Amendment to Loan Agreement. The Loan Agreement is hereby amended by deleting
Section 6.11 of the Loan Agreement and by substituting the following new
Section 6.11 in lieu thereof:

6.11 Merfier of Subsidiaries. Unless otherwise agreed to by Administrative Agent
in writing, the Borrowers shall cause the following mergers to occur within the
time periods specified below:

(a) MergerCo shall merge with and into American Tire on the Closing Date, with
American Tire being the surviving corporation after giving effect to such
merger;

(b) On or before March 31, 2006, Haas Holding, Texas Holdings, Big State,
Target, WTD Utah, WTD Wyoming, WTD Idaho and Farm Tire shall be merged with and
into Speed Merchant with Speed Merchant being the surviving corporation after
giving effect to such mergers;

(c) Except as otherwise provided in Section 6.11 (b) above or otherwise
consented to by Administrative Agent in writing from time to time, within ninety
(90) days after the joinder of any new Subsidiary pursuant to Section 6.8(b)
hereof, the Borrowers shall cause each such Subsidiary to be merged with and
into Speed Merchant, with Speed Merchant being the surviving corporation after
giving effect to such merger; and

(d) Haas Tire shall not be required to merge with and into Speed Merchant
pursuant to this Section 6.11 and shall remain as a Borrower under the Loan
Agreement.

3) Ratification and Reaffirmation. Borrowers hereby ratify and reaffirm the Loan
Agreement, each of the Loan Documents, and all debts, covenants, duties and
obligations now or at any time or times hereafter owing to the Co-Syndication
Agents, Documentation Agent, Administrative Agent and Lenders pursuant to the
Loan Agreement or any of the Loan Documents.

4) Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by Borrowers are
legal, valid and binding obligations of Borrowers that are enforceable against
Borrowers, both individually and jointly and severally, in accordance with the
terms thereof; and all of the Secured Obligations are owing and payable without
defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
each Borrower).

5) Representations and Warranties. Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of each Borrower and this Amendment has
been duly executed and delivered by each Borrower; and all of the
representations and warranties made by each Borrower in the Loan Agreement are
true and correct on and as of the date hereof.

6) Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

 

- 2 -



--------------------------------------------------------------------------------

7) Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

8) Expenses of Lender. Borrowers agree to pay, on demand, all reasonable costs
and expenses actually incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Administrative Agent’s legal counsel and any taxes or expenses associated with
or incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

9) Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Administrative Agent and Required Lenders and shall be governed by
and construed in accordance with the internal laws of the State of New York.

10) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

11) No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

12) Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

13) Further Assurances. Borrowers agree to take such further actions as
Administrative Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

14) Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

15) Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and have caused this Agreement to be delivered by their proper and duly
authorized officers on the day and year first above written.

 

AMERICAN TIRE DISTRIBUTORS, INC.

By: 

 

/s/ J. Michael Gaither

 

Name: 

 

J. Michael Gaither

 

Title: 

 

Executive Vice President

THE SPEED MERCHANT, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

T.O. HAAS HOLDING CO., INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

T.O. HAAS TIRE COMPANY, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

TEXAS MARKET TIRE HOLDINGS I, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

 

- 4 -



--------------------------------------------------------------------------------

TEXAS MARKET TIRE, INC., d/b/a Big State

Tire Supply

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

TARGET TIRE, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

WHOLESALE TIRE DISTRIBUTORS, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

WHOLESALE TIRE DISTRIBUTORS OF

WYOMING, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

WHOLESALE TIRE DISTRIBUTORS OF

IDAHO, INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

FARM TIRE & SUPPLY CO., INC.

By: 

 

/s/ David L. Dyckman

 

Name: 

 

David L. Dyckman

 

Title: 

 

Vice President & CFO

 

- 5 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent, Issuing Lender and a Lender

By: 

 

/s/ Stephen Y. Mcgehee

 

Name: 

 

Stephen Y. Mcgehee

 

Title: 

 

Senior Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Co- Syndication Agent and a

Lender

By: 

 

/s/ Steven J Haas

 

Name: 

 

Steven J Haas

 

Title: 

 

Director

GENERAL ELECTRIC CAPITAL

CORPORATION, as successor to Transamerica

Business Capital Corporation, as Co-Syndication

Agent and a Lender

By: 

 

/s/ Marie G. Mollo

 

Name: 

 

Marie G. Mollo

 

Title: 

 

Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT, INC.,

as Documentation Agent and a Lender

By: 

 

/s/ Carl Giordano

 

Name: 

 

Carl Giordano

 

Title: 

 

Assistant Vice President

 

- 6 -



--------------------------------------------------------------------------------

LASALLE BANK MIDWEST NATIONAL

ASSOCIATION (Formerly known as

STANDARD FEDERAL BANK NATIONAL

ASSOCIATION), as a Lender

By:  LASALLE BUSINESS CREDIT, LLC, as

agent

 

By:

 

/s/ Roger D. Attix

   

Name: 

 

Roger D. Attix

   

Title: 

 

Vice President

CITIZENS LEASING CORPORATION, as

assignee of The Royal Bank of Scotland, as a

Lender

By: 

 

/s/ Stephen D. Metts

 

Name: 

 

Stephen D. Metts

 

Title: 

 

Vice President

 

- 7 -